     Case 2:19-cv-01937-JCM-VCF Document 52
                                         49 Filed 12/14/20
                                                  12/03/20 Page 1 of 3




 1    KRISTA J. NIELSON, ESQ.
      Nevada Bar No. 10698
 2    TIFFANY & BOSCO, P.A.
 3    10100 W. Charleston Blvd., Ste. 220
      Las Vegas, Nevada 89135
 4    (702) 258-8200
 5    TB# 19-75936
 6
                                  UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,                         Case No.: 2:19-cv-01937-JCM-VCF
 9
                    Plaintiff,
10                                                       STIPULATION AND ORDER TO EXTEND
      vs.                                                TIME TO RESPOND TO MOTION FOR
11                                                       ORDER TO AUTHORIZE THE SALE OF
      DEMETRIOS A. DALACAS; ELENE                        THE QUEEN’S CHURCH PROPERTY
12    MYLORDOS; WELLS FARGO BANK, N.A.;
                                                                         (First Request)
13    REPUBLIC SILVER STATE DISPOSAL, INC.;
      R & K DEVELOPMENT, INC.; COPPER
14    CREEK CONSTRUCTION, INC.; LAS VEGAS
      VALLEY WATER DISTRICT; CITY OF LAS
15
      VEGAS, NEVADA; and CLARK COUNTY,
16    NEVADA,

17                  Defendants.
18
19            Plaintiff, UNITED STATES OF AMERICA, and Defendant, WELLS FARGO BANK,
20    N.A. (“Wells Fargo”), by and through their undersigned and respective counsel, hereby stipulate
21    as follows:
22    /././
23    /././
24    /././
25    /././
26    /././
27    /././
28    /././




                                                -1-
     Case 2:19-cv-01937-JCM-VCF Document 52
                                         49 Filed 12/14/20
                                                  12/03/20 Page 2 of 3




 1           IT IS HEREBY STIPULATED AND AGREED that the deadline for Wells Fargo to
 2    respond to the Motion for Order to Authorize the Sale of the Queen’s Church Property (ECF No.
 3    42) is hereby extended one week to November 30, 2020. This is the first request for an extension
 4    made by Wells Fargo in this matter.
 5
 6     DATED this 23rd day of November, 2020.          DATED this 23rd day of November, 2020.
 7     TIFFANY & BOSCO, P.A.                           RICHARD E. ZUCKERMAN
 8                                                     Principal Deputy Assistant Attorney General

 9     /s/ Krista J. Nielson, Esq.                      /s/ Isaac Hoenig, Esq.
       Krista J. Nielson, Esq.                         Boris Kukso, Esq.
10     10100 W. Charleston Blvd., Suite 220            Isaac Hoenig, Esq.
11     Las Vegas, Nevada 89135                         P.O. Box 683, Ben Franklin Station
       Attorneys for Wells Fargo Bank, N.A.            Washington, D.C. 20044
12                                                     Attorneys for Plaintiff
13           IT IS SO ORDERED.
14
15                                          ________________________________________
                                            UNITED STATES DISTRICT JUDGE
16
                                                     December 14, 2020
17                                          DATED: ________________________________

18
19
20
21
22
23
24
25
26
27
28




                                                -2-
     Case 2:19-cv-01937-JCM-VCF Document 52
                                         49 Filed 12/14/20
                                                  12/03/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2    It is hereby certified that service of the foregoing has been made on this 23rd day of November,
 3    2020, via ECF/CM:
 4
      George Kelesis, Esq.
 5    gkelsis@bckltd.com
      Cook&Kelsis, Ltd.
 6    517 South 9th Street
      Las Vegas, Nevada 89101
 7    Attorney for Demetrios A. Dalacas and Elene Mylordos
 8
 9    Issac M. Hoenig, Esq.
      Issac.m.hoenig@usdoj.gov
10    P.O. Box 683, Ben Franklin Station
      Washington D.C. 20044-0683
11    Attorneys for United States of America

12                                                         /s/Michelle Benson
                                                           ________________
13                                                         Employee of Tiffany & Bosco
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                 -3-
